DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements have been considered. Applicant should note that the excessively large number of references in the attached IDS, numbering well into the thousands, have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action, as the thousands of cited references cannot be individually examined for relevance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 sets forth that a first component is pushed and a second component is pulled, and later define that a motion provided by a user is involved, but it is not clear how the pushing and pulling relate to the user motion – whether they are in response to a user motion, or whether the pushing and pulling themselves are the user motion.
Claims 22 and 23 attempt to clarify the relationship between a force and the motion, but the claims now recite use of “a force provided by a user’s hand which induces the motion” – as modifying claim 19, this results in “a force provided by a user’s hand which induces a motion provided by the user”. It is unclear how a user’s hand generates a force which induces another motion provided by the user. 
Claims 24-27 call for the applicator to actively perform insertion and retraction; in claim 19 the applicator is a tool used as part of performance of insertion and retraction, but the applicator itself is a passive element which only moves in response to other applied forces (pushing and pulling). It is unclear how the applicator can transform from a passive object to an active object that explicitly causes insertion and retraction. Still further, in claims 26 and 27 the applicator performs these tasks in response to a force provided by the user; it is unclear if the force is the motion or if the force is in addition to the motion, or a result of the motion? particularly as force is a measure of strength whereas a motion is merely a movement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 calls for the applicator to be configured to “sequentially insert the sensor and retract the introducer”. The only difference between this and claim 24 is the word “sequentially”, but it does not appear possible to perform the actions of insertion and retraction in any mode other than sequentially.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halili (US 5586553).
Regarding claim 19, Halili discloses a method for inserting a transcutaneous analyte sensor into a host using an applicator, the method comprising the steps of: pushing on a first component of an applicator for inserting a transcutaneous analyte sensor into a host, so as to insert an introducer and the sensor into the skin of the host (column 5, lines 1-9), where the first component is pushed from a first position to a second position (mounting base 26 moves from a non-skin position to a skin position); and pulling on a second component of the applicator so as to retract the introducer from the skin of the host, while leaving the sensor in the host (column 5, lines 10-16) and the first component in its second position (the mounting base remains in position); wherein the first component and the second component of the applicator are configured to interact (figure 2) so as to enable insertion of the sensor and retraction of the introducer using a motion provided by a user (column 2, lines 5-14).
Regarding claim 21, Halili further disclose that the pulling comprises pulling on a “body portion” of the second component of the applicator (column 5, lines 10-16).
Regarding claim 22, Halili further discloses that the applicator is configured to insert the sensor and retract the introducer by a force provided by a user's hand which induces the motion (column 4 line 65 to column 5 line 16).
Regarding claim 23, Halili further discloses that the applicator is configured to insert the sensor and retract the introducer solely by a force provided by a user's hand (column 4 line 65 to column 5 line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 20, 24, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halili in view of Funderburk (US 6093172).
Regarding claim 20, Halili discloses all the elements of the claimed invention, as described above, except for the pushing comprising pushing on a plunger. Funderburk teaches a system and method for inserting Halili's device (column 4 line 66 to column 5 line 17) that includes a plunger (element 30) that is pushed to perform the insertion (figures 1, 13, 33; column 2, lines 11-26). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Halili and pushed a plunger to insert the sensor, as taught by Funderburk, in order to ensure a smooth, comfortable insertion.
Regarding claim 25, Halili further discloses that the motion is a squeezing motion between a user's thumb and fingers (a user must hold onto the device in order to perform the pushing and pulling, which inherently requires “squeezing” between thumb and fingers), but does not disclose the applicator being configured to sequentially insert the sensor and retract the introducer responsive to the motion being the  squeezing motion between a user’s thumb and fingers. Funderburk teaches a system and method for inserting Halili's device (column 4 line 66 to column 5 line 17), where, in response to a squeezing motion between a user’s thumb and fingers (see figure 1), the system’s applicator is configured to sequentially insert the sensor (figure 33) and retract the introducer (figure 34). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Halili using an applicator configured to sequentially insert the sensor and retract the introducer in response to the motion provided by the user, as taught by Funderburk, in order to automate the process and avoid user hesitation.
Regarding claim 26, Halili does not disclose the applicator being configured to sequentially insert the sensor and retract the introducer responsive to the motion. Funderburk teaches a system and method for inserting Halili's device (column 4 line 66 to column 5 line 17), where, in response to a user’s motion, the system’s applicator is configured to sequentially insert the sensor (figure 33) and retract the introducer (figure 34). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Halili using an applicator configured to sequentially insert the sensor and retract the introducer in response to the motion provided by the user, as taught by Funderburk, in order to automate the process and avoid user hesitation.
Regarding claim 27, Halili does not disclose the applicator being configured to sequentially insert the sensor and retract the introducer responsive to a “continuous” force provided by the user. Funderburk teaches a system and method for inserting Halili's device (column 4 line 66 to column 5 line 17), where, in response to a user’s motion, the system’s applicator is configured to sequentially insert the sensor (figure 33) and retract the introducer (figure 34) in response to a “continuous” force (there is no delay between the steps). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Halili using an applicator configured to sequentially insert the sensor and retract the introducer in response to a “continuous” motion provided by the user, as taught by Funderburk, in order to automate the process and avoid user hesitation. The Examiner notes that, per the disclosure of the instant invention, a “continuous” motion can involve multiple directions of movement and steps (see “continuous push-pull action”, paragraph [0092] as filed), such that any sequence of activity that is “continuous”, that is, “marked by uninterrupted extension in space, time, or sequence” (https://www.merriam-webster.com/dictionary/continuous) is a continuous motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791